Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  	Claims 1-13, 17 and 18, drawn to a method of providing a compensated voltage measurement of a voltage measurement in an electrical system that includes an error from crosstalk, classified in class G01R 35/005.
II.	Claim 14, drawn to a method of determining a compensation algorithm for compensating a voltage measurement of an electrical system, classified in G01R 19/2513.
III.	Claims 15 and 16, drawn to a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, classified in G01R 19/0084.
2.1.		Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as being used in any other method of obtaining characteristic an electrical system comprising at least two terminals (e.g. efficiency, overcurrent overvoltage…etc.). Subcombination II, directed to determining a compensation algorithm for compensating a voltage measurement of an electrical system, does 
2.2.		Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as being used in any other method of providing a compensated voltage measurement of a voltage measurement in an electrical system. Subcombination I, directed to obtaining characteristic an electrical system comprising at least two terminals (e.g. efficiency, overcurrent overvoltage…etc.), does not require the particulars of the Subcombination III, “comparing the reference voltage signal with the measured capacitively coupled signal; and calculating the at least one crosstalk coefficient base on the comparison of the reference voltage signal and the measured capacitively coupled signal”. See MPEP § 806.05(d).
2.3.		Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, subcombination II has separate utility such as being used in any other method of determining a compensation algorithm for compensating a voltage measurement of an electrical system, does not require the particulars of the Subcombination III, “comparing the reference voltage signal with the measured capacitively coupled 
3.	Should applicant traverse on the ground that the groups are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the groups to be obvious variants or clearly admit on the record that this is the 
case. In either instance, if the examiner finds one of the inventions unpatentable over 
the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 
103 the other invention.
4.	The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 7.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
9. 		Applicant is advised that the response to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed.

    Contact information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857